DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 06 January 2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 

Claim Status
Claims 1-65, 73, and 90-91 are cancelled.
Claims 66-72, 74-89, and 92-95 are pending.

Claim 95 is newly added.
Claims 66-72, 74-78, 82-83, 85-87, 89, and 92-95 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1) Claims 66-67, 69-72, 74-75, 78, 85-86, 88, and 92-94 are rejected under 35 U.S.C. 103 as being unpatentable over Neergaard (WO 2017/059859 A1; of record), in view of Schou (WO 2017/202424 A1; of record), as evidenced by the MSDS for Vinnapas® B1.5 Special Vinyl Acetate Copolymer (of record).
Claim 66 recites the newly added limitation “wherein the gum base polymers comprise less than 10% by weight of vinyl laurate-vinyl acetate copolymer.” The broadest reasonable interpretation of this limitation is that the claimed chewing gum contains from 0% to less than 10% by weight of the one or more vinyl laurate-vinyl acetate copolymers; that is, the claimed chewing gum may contain none of the one or more vinyl laurate-vinyl acetate copolymers, and, optionally, up to an amount of less than 10%. This interpretation is supported by the limitation of newly added dependent claim 92, which recites a “chewing gum according to claim 66, wherein the gum base does not comprise vinyl laurate-vinyl acetate copolymers.”
Neergaard teaches a medical chewing gum comprising gum base polymers and one or more cannabinoids such as cannabidiol as the active pharmaceutical ingredient (pg 3: 6-11; pg 6: 29-30), reading on claim 79. Neergaard teaches an extruded chewing gum (pg 22: 12-14). Neergaard teaches a gum base comprising small amounts of natural resins (pg 25: 5-6). Neergaard teaches gum base embodiments comprising 10-30% by weight of vinyl laurate-
Regarding the claim 66 limitation of “wherein the one or more elastomer plasticizers comprises one or more polyvinyl acetate elastomer plasticizers in an amount of 8-50%,” Neergaard teaches polyvinyl acetate of molecular weight 7,000 amu to 25,000 amu (pg 14: 15-16 and 21-22), within the molecular weight range recited for polyvinyl acetate (5,000 amu to 40,000 amu; pg 26: 10-11) functioning as an elastomer plasticizer in the instant disclosure. In the gum base examples taught by Neergaard, PVA I, characterized as “Vinnapas B 1.5 sp, supplied by Wacker” is present in from 18% to 35% in each of GB101 to GB 108 (tables on pgs 39-40). This teaching is within the range recited in claim 72. It is noted that “Vinnapas B 1.5 sp” (see MSDS) appears to be the polyvinyl acetate elastomer plasticizer utilized by the applicant in amounts of from 18-40% in instant Example 2 (pg 43).
For claim 67, Neergaard teaches the gum base and filler are combined in a Z-mixer (pg 48: 1-4).
Regarding the claim 69 limitation of “wherein the release rate of the one or more cannabinoids is at least 10% by weight of the one or more cannabinoids within the first 5 minutes upon oral administration,” as the composition of Neergaard appears to overlap with the claimed composition, the skilled artisan would have expected that the composition of Neergaard would have had the same release characteristics as that which is instantly claimed. Something which is old (e.g. the composition of Neergaard) does not become patentable upon the In re Spada, 911 F .2d 705, 709, (Fed. Cir. 1990).
For claims 70, 71, 78, and 86, Neergaard teaches an embodiment of the invention wherein the “one or more” cannabinoids comprises the single compound cannabidiol (pg 8:17-18).
For claim 85, Neergaard teaches mint oil as a natural flavoring (pg 10: 5). It is well known in the art that mint oil is an extract that contains menthol, a terpene.
For claim 88, Neergaard teaches the invention may include surfactants such as lecithin, polyoxyethylene sorbitan fatty acid esters, and Cremophor® (pg 28: 7-20), known in the art as self-emulsifying agents.
Neergaard does not teach the limitations regarding the gum base composition of claim 66, as amended, of “wherein the gum base polymers comprise less than 10% by weight of vinyl laurate-vinyl acetate copolymer,” or the limitation of claim 75 regarding the amount of water-soluble chewing gum ingredients.
Schou teaches the missing elements of Neergaard.
Schou teaches a chewing gum composition comprising one or more cannabinoids such as cannabidiol (Abstract; pg 10: 9-10; pg 19: 17-26). Schou teaches a gum base comprising the following (pg 46:17-20):
- elastomer in the range of 5-40% by weight of the gum base,

- synthetic resin in the range of 5-95% by weight of the gum base.

For the missing element of claim 66 Neergaard of “wherein the gum base polymers comprise less than 10% by weight of vinyl laurate-vinyl acetate copolymer,” Schou teaches synthetic resin in the range of 5-95% by weight of the gum base, and synthetic elastomers as set forth on page 59, lines 1-11, reproduced below:
The gum base formulations applicable within the scope of the invention comprise a synthetic elastomer selected from polyisobutylene. e.g. having a gas pressure chromatography (GPC) average molecular weight in the range of about 10,000 to 1,000,000 including the range of 50,000 to 80,000, isobutylene-isoprene copolymer (butyl elastomer), styrene-butadiene copolymers e.g. having styrene-butadiene ratios of about 1:3 to 3:1, polyvinyl acetate (PVA), e.g. having a GPC average molecular weight in the range of 2,000 to 90,000 such as the range of 3,000 to 80,000 including the range of 30,000 to 50,000, where the higher molecular weight polyvinyl acetates are typically used in bubble gum base, polyisoprene, polyethylene, vinyl acetate-vinyl laurate copolymer e.g. having a vinyl laurate content of about 5 to 50% by weight such as 10 to 45% by weight of the copolymer, and combinations hereof.

As such, Schou teaches the element of claim 66 of vinyl acetate-vinyl laurate copolymer present in less than 10% by weight. Furthermore, this teaching of Schou sets forth the missing elements of claims 93, 94, and 96 since Schou teaches the synthetic elastomers, while present in the range of 5% to 95%, can comprise polymers in combination with vinyl acetate-vinyl laurate copolymer reducing the amount of vinyl acetate-vinyl laurate copolymer present below 5%, reading on claims 93 and 95, as well as containing a mixture of synthetic 
For claim 75, Schou teaches the water soluble portion of the chewing gum, comprises water soluble and hydrophilic ingredients (pg 45: 18-20). Schou teaches an amount of sweeteners is from 20-80% of the chewing gum (pg 56: 17-20), overlapping the claimed range.
For claim 93, Neergaard teaches the limitations of the natural resins, elastomers, elastomeric plasticizers, and cannabinoid, and Schou, as discussed above, teaches an amount of gum base polymers of less than 50% (pg 46:17-20).
For claim 94, Neergaard teaches the limitations of the natural resins, elastomers, elastomeric plasticizers, and cannabinoid, and Schou, as discussed above, teaches an amount of natural resins of less 8-45%, (pg 46:17-20), overlapping the claimed range.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include vinyl laurate-vinyl acetate copolymers in an amount of less than 10%, including a null amount, in the composition of Neergaard. A person of ordinary skill would have been motivated to choose include vinyl laurate-vinyl acetate copolymers in an amount of less than 10%, including a null amount, as a synthetic elastomer in the medicated chewing gum composition of Neergaard because Schou teaches that alternative synthetic elastomers can substitute for vinyl laurate-vinyl acetate copolymers in a medicated chewing gum composition comprising cannabinoids, since, generally, it is prima facie obvious to select a known material for incorporation into a 

2) Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Neergaard (cited above), in view of Schou (cited above) and Greenspoon (US 9,833,408, of record).
The teachings of Neergaard and Schou discussed above.
The combination of Neergaard and Schou does not teach the cannabinoid is embedded in the water insoluble gum base comprising one or more polyvinyl acetate elastomer plasticizers in an extruded chewing gum or an extruded chewing gum comprising water soluble chewing gum ingredients in an amount of 40-70% of the weight of the chewing gum.
It is noted that Neergaard teaches the one or more cannabinoids can be embedded in the gum base in a tableted chewing gum (pg 50, claim 5).
Greenspoon teaches the missing elements of Neergaard.
For claim 68, Greenspoon teaches that “Once the gum base is prepared by mixing the selected components, it may be combined with one or more optional ingredients as follows, and the selected pharmaceutical agent” (col 6: 55-58), meeting the elements of claim 68.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to embed the cannabinoid in the water insoluble gum base of the chewing gum invention of Neergaard and Schou. A person of ordinary skill would have been motivated to embed the cannabinoid in 

3) Claims 76, 77, and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Neergaard (cited above), in view of Schou and Anastassov (US 2016/0220593 A1; of record).
The teachings of Neergaard and Schou discussed above.
The combination of Neergaard and Schou does not teach the cannabinoid in a pre-mixture with one or more sugar alcohols.
Anastassov teaches the missing element of the combination of Neergaard and Schou.
Claims 76, 77, and 82 are in the form of product-by-process claims. As discussed in MPEP 2113(I), "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In the instant case, Anastassov teaches a sugar alcohol and cannabinoid complex that is useful in food and pharmaceutical compositions. The complex enhances the release of active cannabinoids such as cannabidiol during oral consumption (Abstract; pg 3, [0039]). Anastassov teaches the complex is useful when delivered in a chewing 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a pre-formed sugar alcohol-cannabinoid complex in the chewing gum formulation of the combination of Neergaard and Schou. A person of ordinary skill would have been motivated to choose a pre-formed complex of sugar alcohol and cannabinoid in the chewing gum of the combination of Neergaard and Schou since Anastassov teaches that utilizing such a preformed complex may enhance the release rate of the cannabinoid from the chewing gum formulation.

4) Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over Neergaard (cited above), in view of Schou (cited above) and Jarho (US 2009/0298929 A1; of record).
The teachings of Neergaard and Schou discussed above.
The combination of Neergaard and Schou does not teach a cannabidiol in the form of a complex with a cyclodextrin.
Jarho teaches the missing element of the combination of Neergaard and Schou.
-CD, -CD and -CD) in buccal formulations such as chewing gums in order to improve the dissolution rate and bioavailability of selected cannabinoids, such as cannabidiol and tetrahydrocannabinol (pg 1, [0009] and [0010]). Jarho teaches the natural cyclodextrins improve the dissolution rate, absorption rate and bioavailability of classical cannabinoids when administered buccally (pg 2, [0016]), even though the cannabinoids are essentially insoluble (pg 2, [0017] and [0018]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute a complex of a cannabinoid and a cyclodextrin for the resin bound cannabinoid in the chewing gum composition of the combination of Neergaard and Schou. A person of ordinary skill would have been motivated to choose a complex of a cannabinoid and a cyclodextrin in the chewing gum of the combination of Neergaard and Schou since Jarho teaches that such a complex is useful for increasing the dissolution rate, absorption rate, and bioavailability of the cannabinoids in the chewing gum formulation.

5) Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over Neergaard (cited above), in view of Schou (cited above) and Van Damme (US 2015/0209322 A1; of record).
The teachings of Neergaard and Schou are discussed above.

Van Damme teaches the missing element of the combination of Neergaard and Schou.
Van Damme teaches chewing gum formulations comprising cannabinoids (pg 2, [0018]). Van Damme teaches the chewing gum prepared from the chewing gum composition may comprise a core and a coating, wherein the core and/or the coating can comprise a portion of the total content of the cannabinoid which is present in the chewing gum composition. Van Damme teaches this arrangement of elements of the chewing gum enables a controlled release profile. See pg 3, [0042]). 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a coating comprising a cannabinoid such as cannabidiol in the chewing gum composition of the combination of Neergaard and Schou. A person of ordinary skill would have been motivated to choose a coating comprising a cannabinoid on the chewing gum of the combination of Neergaard and Schou since Van Damme teaches that such a coating is useful for achieving a rapid release profile for the cannabinoids in the chewing gum.

Obviousness-type Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 66-72, 74-89, and 92-94 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 91-118 of copending U.S. Patent Application No. 16/289,714. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 66 is drawn to a chewing gum for mucosal delivery of cannabinoids, the chewing gum being formulated as an extruded chewing gum comprising water-soluble chewing gum ingredients mixed into water-insoluble gum base, the gum base comprising one or more natural resins in an amount of 10-40% by weight of the gum base, one or more elastomers in an amount of 3-30% by weight of the gum base, and one or more elastomer plasticizers in an amount of 8-50% by weight of the gum base, wherein the one or more elastomer plasticizers comprises one or more polyvinyl acetate elastomer plasticizers in an amount of 8-50% by weight of the gum base, and wherein the chewing gum comprises one or more cannabinoids.
Conflicting claim 91 is drawn to a tableted chewing gum composition for oral administration of cannabinoids, the composition comprising water-soluble chewing gum ingredients and water-insoluble gum base located in a plurality of particles, wherein i) a first population of particles comprises water-insoluble gum base, including one or more polyvinyl acetate elastomer plasticizers, and ii) a second population of particles comprises water-soluble chewing gum ingredients, 
The instant and conflicting claims differ because conflicting claim 1 recites a tableted chewing gum, as well as recites two populations of particles, one comprising gum base and the second comprising water soluble ingredients. These limitations are not recited by the instant claims. Nevertheless, the subject matter of conflicting claim 1 appears to be within the scope of that of instant claim 66 since extruded gum is considered an obvious variant of tableted gum, and there is no limitation in instant claim 66 restricting the gum to a composition that does not comprise two populations of ingredients. As such, a prima facie case of obviousness-type non-statutory double patenting exists between the instant claims and the co-pending claims.

Examiner’s Reply to Attorney Arguments
The remarks of 06 January 2021 have been fully considered. Each of the examined claims have been rejected as set forth above.

1. Rejection of claims 93 and 94 under 35 U.S.C. 103 over Phillips, Neergaard, and Van Damme
The applicant argues that the amendments to claims 93 and 94 address similar issues as for independent claim 66, Applicant submits that the instantly claimed invention in claims 93 and 94 are in condition for allowance.

The applicant argues that claim 66 has been amended to recite the limitation of one or more vinyl laurate-vinyl acetate copolymers in an amount of less than 10% by weight of the gum base. The applicant argues that Neergaard does not teach a composition comprising this limitation.
Applicant's arguments with respect to claims 66-67, 69-74, 78, 85, 86, and 88 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The examiner agrees that Neergaard does not teach amounts of vinyl laurate-vinyl acetate copolymers in amounts of less than 10% (including a null amount). The examiner has added the prior art of Schou to the rejection to teach the newly added limitation of the amount of vinyl laurate-vinyl acetate copolymers. 
The applicant argues that GB 109, the comparative gum base taught by Neergaard is applied to the rejection with inappropriate hindsight. 
Without agreeing with applicant’s argument, the reference to GB 109 has been deleted from the rejection; the newly cited prior art of Schou teaches the claimed amount of vinyl laurate-vinyl acetate copolymers.

2) Rejection of claims 68 and 75 under 35 U.S.C. 103 over Neergaard and Greenspoon

	
3) Rejection of claims 76, 77, and 82 under 35 U.S.C. 103 over Neergaard and Anastassov 
Applicant's arguments with respect to claims 76, 77, and 82 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

4) Rejection of claim 83 under 35 U.S.C. 103 over Neergaard and Jarho 
Applicant's arguments with respect to claim 83 has been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

5) Rejection of claim 89 under 35 U.S.C. 103 over Neergaard and Van Damme
Applicant's arguments with respect to claim 89 has been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.



CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL P COHEN/Primary Examiner, Art Unit 1612